Exhibit 4.1 EXECUTION COPY Churchill Downs Incorporated and National City Bank Rights Agent Rights Agreement Dated as of March 19, 2008 Table of Contents Section Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 6 Section 3. Issuance of Rights Certificates 6 Section 4. Form of Rights Certificates 8 Section 5. Countersignature and Registration 9 Section 6. Transfer, Split-Up, Combination and Exchange of Rights Certificates; Mutilate-d, Destroyed, Lost or Stolen Rights Certificates 9 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights 10 Section 8. Cancellation and Destruction of Rights Certificates 12 Section 9. Reservation and Availability of Capital Stock 12 Section 10. Preferred Stock Record Date 14 Section 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 14 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 21 Section 13. Consolidation, Merger or Sale or Transfer of Assets, Cash Flow or Earning Power 21 Section 14. Fractional Rights and Fractional Shares 24 Section 15. Rights of Action 25 Section 16. Agreement of Rights Holders 25 Section 17. Rights Certificate Holder Not Deemed a Shareholder 26 Section 18. Concerning the Rights Agent 26 Section 19. Merger or Consolidation or Change of Name of Rights Agent 27 Section 20. Duties of Rights Agent 27 Section 21. Change of Rights Agent 29 Section 22. Issuance of New Rights Certificates 30 Section 23. Redemption and Termination 30 Section 24. Exchange 31 Section 25. Notice of Certain Events 32 Section 26. Notices 33 Section 27. Supplements and Amendments 34 Section 28. Successors 34 Section 29. Determinations and Actions by the Board of Directors, etc. 34 Section 30. Benefits of this Agreement 34 Section 31. Severability 35 Section 32. Governing Law 35 Section 33. Counterparts 35 Section 34. Descriptive Headings 35 Section 35. Force Majeure 35 Exhibit A – Preferences and Rights of Series A Junior Participating Preferred
